PER CURIAM.
A landlord appeals from a $500 judgment entered in the landlord’s favor in this suit for unpaid rent, damages to the premises, and attorney’s fees.
We find no merit in the various points on appeal except in the point that there was error in the trial court’s failure to permit the landlord to present evidence as to attorney’s fees after completion of this non-jury trial. See Taggart Corp. v. Benzing, 434 So.2d 964 (Fla. 4th DCA 1983).
Reversed and remanded for proceedings consistent herewith.
DANAHY, A.C.J., and LEHAN and SANDERLIN, JJ., concur.